Citation Nr: 1730187	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service connected deviated septum.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2008 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a March 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in July 2016 and was remanded for further development.

The issue of entitlement to service connection for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorders are not related to his military service.

2.  The Veteran's psychiatric disorders did not manifest to a compensable degree within one year of his military separation.

3.  The Veteran's tinnitus is not related to his military service and was not caused or aggravated by his service connected deviated septum.



CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, VCAA letters were sent to the Veteran in March 2008 and February 2010.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.


II. Compliance with Prior Board Remand

The Board observes that this case was previously remanded by the Board in July 2016.  The purpose of this remand was for further development.  Upon remand, the Veteran underwent a VA foot examination and addendum opinions were obtained for the Veteran's tinnitus and psychiatric disorders.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Acquired Psychiatric Disorder

The Veteran contends that his current psychiatric diagnoses were caused by his military service.  While in 10th grade, the Veteran was charged with petty larceny and was given the choice of incarceration or joining the military.  The Veteran chose the military.  Upon entrance, the Veteran did not note any psychiatric issues.  The Veteran was noted to have substantial behavioral problems during his military career and was diagnosed with emotional instability reaction, manifested by manipulative behavior, impaired judgment and immaturity.  The Veteran reported that he felt verbally abused by the other servicemembers.  Additionally, the Veteran's grandfather passed away while the Veteran was serving, which he stated caused him great depression.  The Veteran stated that he was fine for a while and then became depressed and started drinking alcohol.  Additionally, the Veteran was arrested for drinking in public and assaulted a police officer when being arrested.  Furthermore, the Veteran was personally assaulted while in service.  However, the Veteran's reporting of this incident is inconsistent as he states that he was attacked in the latrine as well as in a military stockade when incarcerated.  

The Veteran reported that he was sent to mental health for an evaluation after disrespecting a superior.  In June 1961, the Veteran was examined by a psychologist and found to be free from any mental or physical defects that may warrant a medical discharge.  Additionally, a June 1961 consultation report stated that the Veteran refused to rehabilitate himself after being given numerous opportunities to do so and administrative action was imminent.  

In July 1961, shortly after his entry into the post stockade, the Veteran was diagnosed with immaturity reaction, passive-aggressive personality, manifested by rebellion to authority, poor interpersonal relationships, and passive methods of obstructionism.  An Army psychology examination revealed that the Veteran was of sound mind and that the Veteran admitted to acting a certain way to attempt to get out of the stockade and admitted to the hospital.  The Veteran's actions were noted as "anything to shirk his duty and escape just punishment."  The Army psychologist concluded that the Veteran was too immature and impulsive to remain in service, however, the Veteran's condition was not disabling and disqualifying mental defects did not exist.  Finally, the Army psychologist noted that the Veteran was mentally responsible, able to distinguish right from wrong, and had the mental capacity to understand and participate in the board proceedings.  The Veteran was discharged from active duty two months later.

The record indicates a 1984 VA psychological evaluation.  This is the first record of any mental health treatment since the Veteran's military discharge.
In April 2013, the Veteran underwent a private psychological evaluation.  The report indicated that the Veteran suffers from depression and anxiety disorder.  The evaluation specifically addressed whether the Veteran suffers from a traumatic brain injury or any psychological condition as a result of his military service.  The psychologist opined that the Veteran's current psychological conditions did not begin in or were caused by his military service.  Instead, the examiner stated that the Veteran's pre-existing problems were "likely exacerbated by the stresses of military service."  

The examiner noted that after the Veteran's military service, the Veteran was able to complete his educational training and have a career as a minister until retirement age. Additionally, the Veteran re-entered the military in a reserve unit, served approximately ten years, and obtained the rank of Sergeant.  Furthermore, the examiner discussed that the 1984 psychological evaluation did not show any memory or perceptual motor disturbance. 

The April 2013 examiner discussed the Veteran's history of impulse control problems.  Specifically, the examiner discussed the pattern of persistent immature and oppositional behavior which preceded the Veteran's in-service assault.  The examiner found this evidence to be convincing, despite the Veteran's argument that his assault caused his mental health problems.  The examiner concluded that although the Veteran continues to suffer from mental health issues, these "appear to have been in place prior to joining the service."

In April 2015, the Veteran submitted another private psychological examination.  The psychologist noted that the Veteran has the following diagnoses: depressive disorder, panic attacks without agoraphobia, anxiety disorder, and paraphilia.  The psychologist ruled out posttraumatic stress disorder.  The psychologist's report noted that the Veteran described his military experience as dehumanizing.  The psychologist concluded that the combination of his military experience, his grandfather's passing while he was in the military, and his alleged in-service assault, "significantly exacerbated" his condition "and provided additional layers of trauma to whatever pre-existing condition(s) [that] may have been present."  

An April 2015 VA disability benefits questionnaire noted that the Veteran is diagnosed with depressive disorder, panic attacks without agoraphobia, and anxiety disorder. 

A December 2015 VA mental disorders examination concluded that the Veteran did not have a psychiatric diagnosis before, during, or as a result of his active military service.  The examiner noted that the Veteran was described as immature, oppositional, and defiant while in the military.  The examiner stated that although the Veteran currently reported some seasonal depressive symptoms, he does not meet the DSM-5 diagnostic criteria for a psychiatric disorder.  Additionally, the examiner noted that there is no indication that these seasonal symptoms were present during his active duty service.  The examiner additionally noted that that Veteran seems to have atypical paraphilia that reportedly began at age 14, but that the evidence demonstrates that this condition no longer exists. 

Additionally, the December 2015 examiner discussed whether or not the Veteran had a pre-existing psychiatric disorder, and if so, whether it was clearly and unmistakably aggravated by the Veteran's military service.  The examiner stated that there is only retrospective information regarding a pre-existing psychiatric disorder; the Veteran was never evaluated or treated by a mental health professional prior to joining the military.  Thereby, the Veteran's recollections are the only supporting evidence to corroborate a pre-existing psychiatric disorder.  

Furthermore, the examiner discussed the 1984 VA psychologist that documented the Veteran having atypical paraphilia when the Veteran was 14 years old.  When asked about this behavior, the Veteran stated that he only acted this way one time and that it was due to peer pressure.  Therefore, the examiner concluded that it is very difficult, "if not impossible," to determine whether or not a diagnosable psychiatric disorder pre-existed the Veteran's military service.  The examiner opined that since there is neither a definitive pre-existing nor current psychiatric disorder, aggravation of a pre-existing condition did not occur. 

Pursuant to the July 2016 Board remand, a VA addendum mental health opinion was obtained.  The examiner summarized the Veteran's mental health history as follows.  The examiner reiterated that any presumption of a pre-existing psychiatric disorder is based on retrospective reporting of the Veteran's experience from approximately 60 years ago without any supporting documentation.  After his discharge from the military, the Veteran had no mental health treatment until 1984, and then none again until March 2016 (not including the private psychology evaluations requested and initiated by the Veteran's attorney discussed above). 

The examiner cited the Veteran's treatment records and noted that the Veteran expressed persistent depressed mood for many years following the decline in his physical health and that his anxiety often circles around his physical limitations.

Additionally, the examiner cited the Veteran's service treatment records and the Army psychologist's statements that the Veteran was found to be of sound mind and that his actions in service were an attempt to get out of the stockade and become admitted to the hospital.  The Army psychologist concluded that the Veteran was mentally responsible. 

The August 2016 addendum opinion listed the Veteran's current psychiatric diagnoses as major depressive disorder (recurrent, mild) and adjustment disorder with anxiety (stressor being poor medical health).  Additionally, the examiner discussed, and discredited, the June 2013 and April 2015 private psychologist opinions.  The examiner reiterated that there is no evidence, other than the Veteran's recollection, that a psychiatric disorder was present before he joined the military.  Additionally, the Veteran himself stated at the April 2015 private examination, and throughout the record, that he was not born with any psychiatric disorder and that he does not remember events in his military service very well, indicating that his pre-military memory may also not be intact.

The examiner stated that most of the Veteran's depression pertains to his poor medical health and the associated limitations he experiences.  Therefore, the examiner opined that the Veteran's psychiatric diagnoses are not related to his military service.

The Board concludes from this evidence that the record does not reflect clear and convincing evidence that a psychiatric disorder pre-existed the Veteran's military service.  Furthermore, the Board finds that the evidence does not reflect that a psychiatric disorder manifested to a compensable level within one year of the Veteran's discharge from service or that he experienced continuity of symptomatology of a psychiatric disorder since service.   Finally, the Board finds that the Veteran's current psychiatric disorders are not related to his military service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board finds the August 2016 VA opinion probative in this case, as the examiner's opinion was based upon an accurate review of the evidence in the claims file, and the examiner provided supporting explanation and rationale for the conclusion reached.  Further, the first objective medical evidence of a psychiatric disorder was in 1984, over 23 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

The Board acknowledges the Veteran's lay statements that his psychiatric disorder is related to his active duty service.  However, the Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007). 

The Board finds that the evidence of record does not support entitlement to service connection for an acquired psychiatric disorder.  The evidence reflects diagnoses of depression and anxiety during the pendency of the Veteran's claim.  Accordingly, there is evidence of a current diagnosis for purposes of the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, there is no competent objective evidence of in-service incurrence of a psychiatric disorder. The Veteran's service treatment records show that the Veteran was noted to have immaturity reaction, passive-aggressive personality manifested by rebellion to authority, poor interpersonal relationships, and passive methods of obstruction.  However, the Veteran was found to be of sound mind and did not possess any disqualifying mental defects.

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current depression and his military service. There is no medical evidence of record linking any currently diagnosed psychiatric disorders to service or to any incident of service, and the August 2016 VA examiner concluded that the records did not substantiate a service connected mental disorder. 

In sum, the service records do not show evidence of a chronic psychiatric disorder during service and the post-service medical evidence of record does not demonstrate a relationship between the current psychiatric disorder and service. Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Throughout the record the Veteran has asserted two different theories regarding the etiology of his current tinnitus.  First, the Veteran contends that while he was stationed at an Air Force base, he was exposed to planes breaking the sound barrier.  The Veteran contends that this noise exposure caused ringing in his ears.  Alternatively, he states that an in-service assault (being punched in the nose) resulted in ringing in his ears.   

Both the Veteran's entrance and exit examinations are negative for any mention of ear troubles.  Additionally, the Veteran's service treatment records are negative for any treatment or complaint of ringing in the ears. 

In November 2015, the Veteran underwent a VA tinnitus examination.  However, the examiner incorrectly stated that the Veteran did not attribute the onset of his tinnitus to an in-service assault or broken nose.  Therefore, the July 2016 Board remand found this examination inadequate and requested that an addendum opinion be provided. 

In August 2016, an addendum opinion regarding the etiology of the Veteran's tinnitus was obtained.  The examiner opined that the Veteran's tinnitus was less likely as not incurred in or caused by his military service, to include his broken nose.  The examiner noted that the Veteran stated that his ears began to ring immediately after being punched in the nose.  However, the Veteran did not mention tinnitus at his separation examination and did not list tinnitus as a problem on his first application for benefits in 1987 in which he attributed numerous other disabilities to his in-service broken nose.

The examiner additionally opined that the Veteran's tinnitus was not caused by his service connected deviated septum.  The examiner stated that tinnitus is often associated with high-frequency noise induced hearing loss and thereby attributes the Veteran's tinnitus to the noise he was exposed to as a carpenter for many years after service.  Additionally, the examiner stated that the Veteran's tinnitus was not aggravated by his service connected deviated septum.  The examiner discussed that there are many aggravators of tinnitus including cardiovascular disease, circulatory problems, diabetes, medications, and diet.  The examiner concluded that since the Veteran has, or have had, all of these aggravating factors, it is less likely than not that the Veteran's tinnitus is aggravated by his service connected deviated septum.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board recognizes that tinnitus is unique in that it is a subjective condition that is given to lay observation.  However, the Board does not find the Veteran credible as he has repeatedly asserted different theories regarding the etiology of his tinnitus as well as denied the existence of ear issues after the alleged onset of tinnitus.  Additionally, the contemporaneous medical evidence weighs against the Veteran's claim that his current tinnitus was caused by his military service.

Therefore, as the Board finds the VA examiner's opinion probative and the Veteran's statements not credible, service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that his current foot condition is related to his military service.  Upon entrance to the military, the Veteran did not note any foot or ankle conditions.  While in service, the Veteran reported jumping from his bunk and twisting his left ankle.  A subsequent x-ray reported two small bones between the lateral talus and medical fibula surfaces and the Veteran was referred to an orthopedic.   The Veteran also stated that he broke his left ankle three years prior to joining the military.  During service the Veteran also complained of pain on the medial side of his foot when he stood on his toes and was given a diagnosis of moderate ankle/foot strain.  Additionally, the Veteran twisted his right ankle and complained of pain and swelling while in service.  

In August 2016, the Veteran underwent a VA foot conditions examination.  The Veteran was diagnosed with hammer toes, hallux valgus, plantar fasciitis, and an inflammatory condition.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his military service.  The examiner's rationale for this opinion is simply that the Veteran's hammertoes, mild hallux valgus, and small heel spurs are not related to the Veteran's claimed bilateral foot disorder.  The Board finds this rationale inadequate as it does not discuss why the Veteran's current foot conditions are not related to his military service.  Thereby, the RO must obtain an addendum opinion discussing the etiology of the Veteran's foot conditions with a discussion of the Veteran's in-service complaints of foot and ankle pain.

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

2.   The examiner must first identify all diagnosed foot conditions (left, right, and both feet) present during the period of the claim (from September 2008 to the present), to include, but not limited to, hammer toes, hallux valgus, and plantar fasciitis.  Any indicated diagnostic tests and studies must be accomplished

After reviewing the record, to include the Veteran's service treatment records showing complaints of a twisted ankle and foot pain, and with consideration of the Veteran's statements, the examiner is asked to address the following with regard to each foot condition diagnosed during the period of the claim: 

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed foot condition began in service, was caused by service, or is otherwise related to the Appellant's military service?

The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


